Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/23/2022 has been entered.
 
Election/Restrictions
Applicant’s election without traverse of Group II, claims 9-11 and 13 and species of SEQ ID NO: 1 and scFv A36 in the reply filed on 6/15/2021 is acknowledged.
Claims 1, 3-8, 12, 14 and 16-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/15/2021. Claims 14 and 16-19 do not read on the species election of SEQ ID NO: 1 and therefore, withdrawn and not under consideration.
Claims 9-11, 13 and 15 are under consideration in the instant Office Action. 

Information Disclosure Statement
The information disclosure statement filed 2/25/2022 fails to fully comply with 37 CFR 1.98(a)(3) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each patent listed that is not in the English language. The citation has therefore been lined through and has not been considered.
Maintained Rejection
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims  9-11, 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kyam et al., 2010 (IDS, 3/10/2020) in view of Kim et al., 2007 (2/10/2022 PTO-892)
Kvam teaches that intrabody solubility is improved by short, highly charged peptide tags like 3XFLAG and that this improves cytoplasmic scFv solubility upon fusion to highly acidic proteins (see bottom of 1st column of page 496) and meets the requirements of an intracellular-stabilizer peptide with acidic amino acids and antigen binging peptide containing CDRs of instant claims 9-11 and 13. Kvam teaches using cDNA for scFv intrabodies and cDNA for 3XFLAG epitope tag (DYKKDDDK)3 in vector and expressed in cells to produce the required intrabody (see page 490, Materials and methods) as required in instant claims 10-11 and 13. The 3XFLAG sequence contains the (DYKKDDDK)3 but no longer meets the new requirement of claim 1 of 28 % or less of 10-39 amino acids are basic amino acids  which is required in instant claim 9 (limitations of claim 1).
Kim teaches using a 3XFLAG with an epitope (MDYKDHDGDYKDHDIDYKDDDDK) that allows one to effectively select positive clones suing an anti-FLAG monoclonal antibody (see page 662, 1st column) and meets the requirements for the intracellular-stabilizer peptide as now required in instant 9 (which requires the limitations of claim 1) and claim 15 where in there is 28% or less of the 10-39 amino acids of the intracellular-stabilizer peptide are basic amino acids (aka, Arg (R), Lys (K) and His (H)). The epitope taught by Kim has 6 basic amino acids out the 23 amino acids which is about 26%.  Kim does not teach the polynucleotide of the fusion protein required in instant claim 9.
It would have been prima facie obvious to the person of ordinary skill in the art to arrive at the claimed invention from the disclosures of Kvam and Kim. The person of ordinary skill in the art would have been motivated to make and use the invention as claimed because both Kvam and Kim teach 3XFLAG proteins and one of ordinary skill in the art would be able to modify the Kvam protein with Kim’s 3XFLAG since the serve the same purpose. As in stated in MPEP §2144.06, substituting one equivalent element for another known for the same purpose renders an invention obvious and an “express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982)." . The person of ordinary skill in the art would have had a reasonable expectation of success based on the cumulative disclosures of these prior art references.  

Response to Arguments
Applicant's arguments filed 3/23/2022 have been fully considered but they are not persuasive. Applicant argues that the individual references do not meet the requirements of the instant claims. It is pointed out that this is not an anticipatory rejection but rather a 103 rejection. The combination of references teach all of the required elements of  the compositions. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). While Kvam does not teach the 28% limitation of basic amino acids, this deficiency is made up by the Kim reference as set forth above. 
Applicant also argues that the intended use of the product is for stabilization while Kim teaches it for detection not found persuasive because a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Therefore, the arguments are not found persuasive and the rejection is maintained.

Conclusion
No claims are allowed.
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
Advisory Information
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AURORA M. FONTAINHAS whose telephone number is 571-272-2952.  The examiner can normally be reached on Monday - Friday (8AM - 4PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on (571)272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

	
/AURORA M FONTAINHAS/Primary Examiner, Art Unit 1649